DETAILED ACTION
This Office action is in response to the application filed on 22 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the method of operating a converter station having two line- commutated converters for power transmission via a bipolar high-voltage DC transmission link, particularly including, “a first mode of operation, electrically connecting the two converters to one pole of the high-voltage DC transmission link in an antiparallel connection, and operating one of the converters as a rectifier on an AC grid and operating another of the converters as an inverter on the AC grid; […] in the first and second modes of operation, controlling a station real power exchanged between the converter station and the AC grid by real power stipulations for converter real powers exchanged between the two converters and the AC grid; and prescribing a threshold value for the station real power and operating the converter station in the first mode of operation for station real powers below the threshold value,” in combination with all of the remaining elements as recited in claim 16.
Notably, Ekstrom (U.S. Patents 3,968,419 and 3,641,356) discloses a mode of operation for an HVDC converter station in which part of a converter is operated as an inverter while part of the converter is operated as a rectifier (see for example Ekstrom 3,968,419 at Col. 3, line 51 – Col. 4, line 2). However, Ekstrom and the remaining cited prior art nonetheless fail to disclose the particular set of features as found in claim 16 and quoted above, such as prescribing a threshold value for the station real power and operating the converter station in the first mode of operation for station real powers below the threshold value.
Claims 17-29 each depend, either directly or indirectly, from claim 16, and therefore are allowable for the same reasons as given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing relevant examples of HVDC converter stations and methods of control thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838